WM.ED
soil 2 o 2009

UNITED srATEs DISTRICT coURT °'°"" “~5' D‘S*"Ct and

FoR THE Disrlucr oF CoLUMBIA bankruptcy C°“"‘°’

)

Jerome Julius Brown, Sr., )
Plaintiff, §

v. § Civil Action No.  

Dept. of Assessment & Taxation el al., §
Defendants. §

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain " (l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. lqbal, 129 S.Ct. 1937, 1950 (2009); Cl`ralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Upper Marlboro, Maryland, sues a supervisor of the Maryland
Department of Assessments and Taxation. Similar to most of plaintiffs previous complaints
dismissed this year under Rule 8, this complaint consists of one page and a stack of unexplained
attachments. The allegations are incomprehensible and, thus, fail to provide any notice of a
claim and the basis of federal court jurisdiction As previously advised, see Brown v. McCarthy,
Civ. Action No. 09~2074 (D.D.C. Nov. 4, 2009), plaintiff is warned that his persistence in filing
such actions will result in this Court restricting his ability to proceed in forma pauperis A

separate order of dismissal accompanies this Memorandum Opinion.

/§~»L» Y»\`§,\.L`.;;.

Uni¥d SdHt€sDistrict Judge

Date:November i l ,2009